               Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

MAN AGAINST XTINCTION A/K/ A "MAX"                             )
                                                               )
                         Plaintiff                             )
                                                               )       Civil Action No.
V.                                                             )
                                                               )
SECRET ARY, MASSACHUSETTS EXECUTIVE                            )
OFFICE OF ENERGY AND ENVIRONMENT AL                            )
AFFAIRS ("MEOEEA")                                             )       4 April 2019
                                                               )
DIRECTOR, MASSACHUSETTS DIVISION                               )
OF MARINE FISHERIES ("MDMF")                                   )
                                                               )
                                                                                      0~
                                                                                      en~
                                                                                                 .-.J
                                                                                                 =:I
                                                                                                 u:,o
                                                                                                          -
                                                                                                          :z
                                                                                                          ("')
ARTHUR SAWYER as president of the        )                                            -tc:,      >
                                                                                                 -0       r-
                                                                                      ;\')-
                                                                                      -en        ::0      m
MASSACHUSETTS LOBSTERMEN'S ASSOCIATION )                                              C">--1       I      ;:::o-n
AS REPRESENTING ALL IT'S MEMBERS ("MLA") )
                                                               )                      ...
                                                                                      --t::;:o
                                                                                      o-
                                                                                      3::(")
                                                                                            ~
                                                                                                 ..c::

                                                                                                 :i
                                                                                                          ~;=
                                                                                                          cnm
                                                                                                          00
                                                                                                          ,,
                                                                                                          -n
CENTER FOR COAST AL STUDIES                                    )                      >o
                                                                                      enc        I':-;>
                                                               )                      !-J);o              (")
                                                                                         --t     w        m
JOHN HAVILAND                                                  )                                 0

                                                               )
                         Defendants                            )


                  VERIFIED COMPLAINT FOR DECLARATORY, INJUNCTIVE,
                  AND OTHER RELIEF AND A REQUEST FOR A JURY TRIAL


          I the Plaintiff - Richard Maximus Strahan - SPEAK:

          1.      Plaintiff Man Against Xtinction ("MAX") is a licensed commercial lobster
fisherman, avid whale watcher, and professional protector of endangered wildlife species who is
bringing the instant action to obtain injunctive and compensatory relief from each of the
Defendants. FNl He is seeking injunctive relief to do two things. First to stop the State


1
    The Plaintiff is a ''Green Fisherman" who does not want to injure other species of marine wildlife
    when he attempts to sustainably harvest lobsters. The State Defendants have adopted regulations
    requiring the use of Vertical Buoy Ropes (VBR) or Killing Ropes in lobster/pot and gill net
    commercial fishing licensed by them. The State Defendant are threatening the Plaintiff with fines
    and loss of his right to fish if he does not use Killing Ropes that will cause him to "take''
    endangered marine wildlife in violation of the ESA' s Section 9 prohibitions against such.
               Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 2 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                2


Defendants from requiring him by regulation to use fishing gear in Massachusetts coastal waters
that kills and injures Endangered Whales and Sea Turtles. The Second is to stop the State
Defendants from licensing any fishing gear in a manner that requires the licensed fishermen to
use vertical buoy ropes. Third, the Plaintiff is seeking an injunction to enjoin the State
Defendants from further licensing marine fisheries activities until they have applied for and
receive from the federal government an incidental take permit under Section Ten of the
Endangered Species Act that authorizes them to license and regulate marine fisheries in United
States coastal waters. FN2 The Plaintiff is claiming that the State Defendants current licensing
and regulating of marine fisheries activities in US coastal waters under the concurrent
jurisdiction of Massachusetts is in violation of the ESA' s Section 9 prohibitions against the
"taking" of ESA listed species of whales and sea turtles. FN3 The State Defendants requiring the
use of VBR in lobster pot gear and gill nets violates the ESA's Section 9 prohibitions against
"taking" ESA listed species of whales and sea turtles.
          2.      The Massachusetts state agencies employing the named Defendant state
defendants have every year since 1973 killed and injured Right Whales and other endangered
species of whales and of turtles listed as protected under the Endangered Species Act. FN4 They
have done so incidental to their licensing of Lobster Pot and Gill Net fishing by requiring the use
of VBR by their licensed agents.
          3.      In 1996, this Court thoroughly reviewed the State Defendant and the Defendant
MLA's commercial fishing activities and ruled that endangered whales are routinely entangled in


2   ESA Section 10 at 16 USC§ 1539.
3    See 322 CMR § 4.13( c): "Surface Identification of Traps. 1. Single Traps. Single traps shall each
    be marked with a single buoy measuring at least seven inches by seven inches or five inches by
    11 inches. Sticks are optional, but if used, shall not have a flag attached. 2. Trawls. The east end
    of a trawl shall be marked with a double buoy, consisting of any combination of two buoys
    measuring at least seven inches by seven inches or five inches by 11 inches and one or more three
    foot sticks. The west end of a trawl shall be marked with a single buoy measuring at least seven
    inches by seven inches or five inches by 11 inches buoy with a three foot stick and a flag."
4   16 USC § 1538(a and g). Section 9 of the Endangered Species Act "prohibits" the incidental
    killing and/or injuring of any species listed as endangered under the Act: ESA: ''It is unlawful
    for any person subject to the jurisdiction of the United States to- (A) import any such species
    into, or export any such species from the United States; (B) take any such species within the
    United States or the territorial sea of the United States; (C) take any such species upon the high
    seas."
            Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 3 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                 3

YBR used in the Massachusetts state lobster pot fisheries in violation of the ESA Section 9
prohibition. FNS The Court also ruled that the State Defendants were liable for each and every
entanglement of an endangered whales by the fishing gear deployed by their licensed agents. The
Court deemed it fitting to order the State Defendants to apply for an obtain a a ESA Section l 0
Incidental Take Permit from the federal government to authorize its commercial fisheries
activities so they no longer would violate the ESA.
       4.      The Defendant Sawyer is a Massachusetts state actor and CEO of Defendant
Massachusetts Lobstermen' s Association. Sawyer has been appointed to the Massachusetts
Marine Fisheries Advisory Commission which has exclusive state regulatory authority over
commercial fishing in Massachusetts waters. Sawyer conspires with all the other voting members
of the MLA to conduct commercial fishing operation that use VBR and which violate the ESA 's
Section 9 prohibitions by "taking" of ESA listed species of whales and sea turtles. Sawyer and
the MLA conspire with the State Defendants to insure that only their members can obtain fishing
licenses from the State Defendants. Sawyer and the MLA oppose Green Fishermen from fishing
in Massachusetts waters by also using threats of violence against them and the destruction of
their fishing gear. The Plaintiff has been coerced by Sawyer and the MLA to not openly practice
Green Fishing and by their intimidation and use threats of violence and theft of his property.
       5.      The Defendant Center for Coastal Studies is being sued as acting in concert with
the State Defendants to insure that they can continue to license fishing gear that entangles and
otherwise unlawfully "takes" ESA listed species of whales and sea turtles. Defendant CCS has
been paid millions of dollars by the State Defendants since 1989 to serve has its agents to spread
propaganda to promote the State Defendants and Defendant MLA's unlawful activities to the
Public. Defendant CCS has been given exclusive access to entangled wildlife and actively
prevents the Public from getting access to CCS's exclusive information about entangled whales
and sea turtles in Massachusetts coastal waters. This is deliberately done to impede the Public
from obtaining evidence of the entanglement of marine wildlife. Defendant conspires with the
other Defendants to do this to insure that the unlawful status quo is maintained and that the


5 See Strahan v. Coxe, 939 l·. Supp. 963 (Dist. Mass. 1996) and 127 I. 3d 1:=;~ ( l s1 ( ·1rcuit. I 9()7)
 (Massachusetts marine fishing agency liable under ESA Section 9(a) for unlawful taking of ESA
 listed species of endangered whales by entanglements of endangered whales in fishing gear
 licensed and regulated this agency).
            Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 4 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                              4


Plaintiff and the Public will be prevented from being able to fully document the unlawful killing
of marine wildlife from the other Defendants licensing and practice of gill netting and lobster pot
fishing in Massachusetts coastal waters.
       6.      The Court is mandated by the ESA and the Public Interest to FINALLY
permanently enjoin the State Defendants from requiring any further deployment of Vertical Buoy
Ropes for use with Pot Gear and Gill Nets into US coastal waters. These Killing Ropes are the
single most significant cause for the fishing gear licensed and regulated by the State Defendants
routinely entangling Endangered Whales and Sea Turtles. The simple deployment of Killing
Ropes must be considered a categorical violation of the ESA 's Section 9 prohibitions against
taking Endangered Whale and Sea Turtles.
       7.      The Plaintiff is also bringing supplemental claims against the Commercial
Defendants (i.e. MLA, Sawyer, Fishfuck and CCS for tortious injuries inflicted on him and the
Public by their being a public nuisance and for violations of the Massachusetts Civil Rights Act
by using threats of killing endangered wildlife to interfere with MAX's enjoyment of the his
protected right under the Massachusetts Constitution to enjoy the environment.
       8.      The Plaintiff is Petitioning the Court for -
       A.      A Declaratory Judgment from the Court declaring that the deployment of any
               VBR in the marine habitat historically used by Endangered Whales and Sea
               Turtles is a categorical violation of the ESA's Section 9 prohibitions against
               taking any of its listed species of wildlife.
       8.      A Declaratory Judgment that the State Defendants requiring the use of VBR's in
               fishing gear deployed in US coastal waters is also a violation of the ESA 's
               Section 9 prohibitions against taking.
       C.      A permanent injunction banning the State Defendants from requiring the Plaintiff
               and other licensed fishermen to use VB Rs on their fishing gear.
       D.      An order requiring that the State Defendants apply for an ESA Section IO
               Incidental Take Permit from the federal government that authorizes them to
               deploy fishing gear in US coastal waters that might harm endangered wildlife.
       E.      The Plaintiff is also seeking appropriate award of compensatory and punitive
               damages against each of the Commercial Defendants.
       9.      The Plaintiff is seeking a Jury Trial against each of the Defendants.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 5 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               5



                                             The Parties

        IO.     Plaintiff Richard Maximus Strahan in 2016 graduated magnum cum Laude with a
Bachelor of Arts degree in Classics Studies from the University of Massachusetts in Boston MA.
He is licensed by the State Defendants to do lobster pot fishing in Massachusetts State waters.
He is also licensed as a commercial lobster pot fisherman by the State of New Hampshire. He is
also an avid whale watcher and researcher on sea turtles. He is the Chief Science Officer of
Whale Safe USA, a campaign to make the US coastline environmentally safe for endangered
species of coastal whales and sea turtles. His business mailing address is P. 0. Box 82,
Peterboroug~ NH 03458.
        11.    Defendant Director of the Massachusetts Division of Marine Fisheries is being
sued in its official capacity as a violator of the ESA Section 9 prohibitions on taking ESA listed
species. The Director of the MDMF official business address the Office of the Director,
Division of Marine Fisheries, 251 Causeway Street, Suite 400, Boston, MA 02114.
        12.    Defendant Secretary of the Executive Office of Energy and Environmental Affairs
is being sued in its official capacity as a violator of the ESA Section 9 prohibitions on taking
ESA listed species. This Defendants' official business address.
        13.    Defendant Massachusetts Lobstermen's Association Inc. and its members are
being sued as violators of the ESA Section 9 prohibitions on taking ESA listed species. The
MLA'S official business address is 8 Otis Place Scituate, MA 02066-1323.
        14.    Defendant Arthur Sawyer is being sued in his official capacity as the executive
officer of the Massachusetts Lobsterrnen's Association and in his official capacity as a member
of the Massachusetts' Marine Fisheries Advisory Commission. He is also being sued as an
individual. His business mailing address is Arthur Sawyer, 368 Concord Street, Gloucester, MA
0 1930. His official address as a member of the MMF AC is % Marine Fisheries Advisory
Commission, 251 Causeway Street, Suite 400, Boston, MA 02114.
        15.    Defendant John Haviland is being sued as an individual in his personal capacity.
His business mailing address is John Haviland % PO Box 543, Green Harbor, MA 02041.
        16.    Defendant Center for Coastal Studies is a Massachusetts corporation doing
business in many states. Its business address is Center for Coastal Studies, 5 Holway A venue,
Provincetown. MA 02657.
           Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 6 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                  6


        17.      Defendant Massachusetts Lobstermen Association is a register corporation
operating in Massachusetts and other states. Its official agent's address is Massachusetts
Lobstermen Association, 8 Otis Place, Scituate, MA 02066
                                      Jurisdiction and Standing

        18.      This Court has jurisdiction over this action pursuant to 28 U .S.C. § 1331 (federal
question) under the ESA, APA, 5 U.S.C. § 701 et seq. (APA), 28 U.S.C. § 1361 (mandamus) and
may issue a declaratory judgment and further relief pursuant to 28 U.S.C. § 2201, 2202
(declaratory and injunctive relief). An actual,justiciable controversy now exists between
Plaintiff and Defendants, and the requested relief is proper under 28 U .S .C. §§ 2201-2202. 5
U .S.C. §§ 701-706, and 16 U .S.C. § 1540(g).
        19.       Venue in this judicial district is proper under 28 U.S.C. § 139l(e) because this is
an action against an agency of the United States and officers of the United States acting in their
official capacity. Additionally, at least one plaintiff resides in this district.
        20.      The Plaintiff has Article III standing pursuant to his living and working in the
habitats of Endangered Whales and Sea Turtles. These species are migratory. And their being
killed and injured by the Defendants in Massachusetts adversely affects their appearance and
presence in New Hampshire, Maine and in other coastal states. The Plaintiff has previously
served the requisite notice under 6 USC § l 540(g) in a timely manner on each of the Defendants
of his intent to bring the instant claims against them under the ESA.

        21.      The Plaintiff has Article III standing because he is personally being injured by the
Defendants unlawful activities -

        A. The Plaintiff conducts research on endangered species of whales and sea turtles off
              the US northeast Atlantic coast. and These species decline and extinction is adversely
              affecting his scientific research interests in these species. As an enthusiastic "whale
              watcher" off the coastline of Massachusetts, New Hampshire and Maine he has a
              vested interest in protecting the abundance of whales for his viewing activities and to
              have more personal access to these whales by having them delisted as ESA protected
              species.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 7 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                 7


        B. As a licensed commercial fishermen in New Hampshire and Massachusetts, the
             plaintiff is being injured by the Defendants by their requiring him pursuant to to his
             licensure to use vertical buoy ropes on his lobster pot gear. This requirement
             unlawfully exposes him to violate the ESA by causing the entanglement of EFA listed
             species of endangered whales and sea turtles in his fishing gear. Also the Plaintiff
             seeks to increase the number of ESA listed species off the US coastline and this
             interest is adversely affected by his having to use VBR that kills and injures ESA
             listed species. Additionally, the Plaintiff is attempting to operate a "Whale Safe"
             business offering Lobsters for sale that were harvested in an environmentally safe
             manner. The Defendants requirement that he use VBR is antithetical to his
             commercial interests in operating a business to provide "Whale Safe" caught Lobsters
             for sale.
       C. The Plaintiff operates a business in New Hampshire, Massachusetts and Maine to
             protect and recover ESA listed species. His customers pay him money to stop the
             killing of whales and sea turtles and increase their numbers. The Defendants
             continued unlawful killing and injuring ESA listed species antithetical to the business
             interests of the Plaintiff.
       D. The enjoys the consumption of Lobsters. However he cannot eat Lobsters as long as
             they are harvested in a manner that kills or injures ESA listed species.

 The Regulatory Scheme for the Protection of Endangered Species of Plants and Animals

       22.       In enacting the ESA, Congress recognized that certain species "have been so
depleted in numbers that they are in danger of or threatened with extinction" and that these
species are "of esthetic, ecological, educational, historical, recreational, and scientific value to
the Nation and its people." 16 U.S.C. § 153 l(a) (2) and (3).
       23.       The ESA protects imperiled species by listing them as "endangered" or
"threatened." A species is "endangered" if it "is in danger of extinction throughout all or a
significant portion of its range." Id.§ 1532(6). A species is "threatened" if it "is likely to become
an endangered species within the foreseeable future throughout all or a significant portion of its
range." Id.§ 1532(20). The Secretary of Commerce is charged with administering and enforcing
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 8 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               8


the ESA for most marine species, including North Atlantic right whales, and has delegated this
responsibility to NOAA. 50 C.F.R. § 402.0l(b).
       24.     The ESA seeks "to provide a means whereby the ecosystems upon which
endangered and threatened species depend may be conserved, land I to provide a program for the
conservation of such ... species." 16 U.S.C. § 153 l(b). The ESA defines conservation as "the
use of all methods and procedures which are necessary to bring any endangered species or
threatened species to the point at which the measures provided pursuant to Ithe ESA I are no
longer necessary." Id.§ 1532(3). Accordingly, the ultimate goal of the ESA is not only to
prevent listed species from going extinct, but also to recover these species to the point where
they no longer require ESA protection.
       25.     To accomplish these goals, Section 9 of the ESA generally makes it unlawful for
"any person" to "take" an endangered species. Id.§ 1538(a)(l). A "person" includes private
parties as well as local, state, and federal agencies. Id.§ 1532(13). "Take" is defined broadly
under the ESA to include harassing, harming, wounding, killing, or capturing a protected species
(or attempting to engage in such conduct), either directly or by degrading its habitat enough to
impair essential behavior patterns. Id.§ 1532(19); 50 C.F.R. § 222.I02. The ESA prohibits the
acts of parties directly causing a take as well as the acts of third parties, such as governmental
agencies, whose acts cause such taking to occur. 16 U.S.C. § 1538(g).
       26.     Additionally, Section 7(a)(2) of the ESA requires federal agencies to "insure that
any action authorized, funded, or carried out by such agency ... is not likely to jeopardize the
continued existence of any" endangered or threatened species. Id.§ 1536(a)(2).
       27.     To comply with Section 7(a)(2)'s substantive mandate, federal agencies must
consult with NMFS when their actions "may affect" a listed marine species. 16 U .S .C. §
1536(a)(2). NMFS and the action agency must utilize the "best scientific and commercial data
available" during the consultation process. Id.; 50 C.F.R. § 402.14(a).
       30.      Where, as here, NOAA is the action agency as well as the expert consulting
agency, NOAA must undertake intra-agency consultation. At the completion of consultation, the
consulting branch of NOAA issues a biological opinion that describes the expected impact of the
agency action on listed species. 16 U.S.C. § 1536(b); 50 C.F.R. § 402.14.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 9 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                  9


        31.     The biological opinion must include a summary of the information upon which
the opinion is based, an evaluation of "the current status of the listed species," the "effects of the
action," and the "cumulative effects." 50 C.F.R. § 402.14(g)(2), (g)(3).
        32.     "Effects of the action" include both direct and indirect effects of an action "that
will be added to the environmental baseline." Id.§ 402.02. The "environmental baseline"
includes "the past and present impacts of all Federal, State or private actions and other human
activities in the action area, the anticipated impacts of all proposed Federal projects in the action
area that have already undergone formal or early section 7 consultation, and the impact of State
or private actions which are contemporaneous with the consultation in process." Id. "Cumulative
effects" include "future State or private activities, not involving Federal activities, that are
reasonably certain to occur within the action area." Id.
        33.    Thus, in issuing a biological opinion, NOAA must consider not just the isolated
share of responsibility for impacts to the species traceable to the activity that is the subject of the
biological opinion, but also the effects of that action when added to all other activities and
influences that affect the status of that species.
       34.      After NOAA has added the direct and indirect effects of the action to the
environmental baseline and cumulative effects, it must make its determination of "whether the
action is likely to jeopardize the continued existence of a listed species." 16 U .S.C. § 1536(b)(3),
(b)(4); 50 C.F.R. § 402.14(h). A likelihood of jeopardy is found when "an action 11 reasonably
would be expected, directly or indirectly, to reduce appreciably the likelihood of both the
survival and recovery of a listed species in the wild by reducing the reproduction, numbers, or
distribution of that species." 50 C.F.R. § 402.02. Recovery is defined as "improvement in the
status of listed species to the point at which listing is no longer appropriate." Id.
       35.      A biological opinion that concludes that the agency action is not likely to
jeopardize the continued existence of a listed species but will result in take incidental to the
agency action must include an incidental take statement. 16 U.S.C. § 1536(b)(4).
        36.    The incidental take statement must specify the amount or extent of incidental
taking on such listed species, "reasonable and prudent measures" that NMFS considers necessary
or appropriate to minimize such impact, and set forth "terms and conditions" that must -be
complied with by the action agency to implement the reasonable and prudent measures. Id.; 50
C.F.R. § 402.14(i). Additionally, when the listed species to be incidentally taken are marine
         Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 10 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               10


mammals, the take must first be authorized by NMFS pursuant to the MMPA, and the incidental
take statement must include any additional measures necessary to comply with the MMPA take
authorization. Id.
        37.       The take of a listed species in compliance with the terms of a valid incidental take
statement is not prohibited under Section 9 of the ESA. 16 U .S.C. § 1536(b)(4), (o)(2); 50 C.F.R.
§ 402.l4(i)(5).

        38.       If NMFS determines in its biological opinion that the action is likely to jeopardize
the continued existence of a listed species, the biological opinion must include "reasonable and
prudent alternatives" to the action that will avoid jeopardy. 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R.
§ 402.14(h)(3).

       39.        Regardless of the conclusion reached in the biological opinion, the agency
undertaking the federal action has an independent duty to ensure that its actions are not likely to
jeopardize the continued existence of listed species. 16 U .S.C. § 1536(a)(2). An agency's
reliance on a legally flawed biological opinion to authorize an action does not satisfy its
substantive duty to ensure against jeopardy.
       40.        Moreover, the ESA's implementing regulations further require an agency to
reinitiate Section 7 consultation when: (a) the amount of take specified in the incidental take
statement is exceeded; (b) new information reveals that the action may have effects not
previously considered; (c) the action is modified in a way that was not previously considered; or
( d) a new species is listed or critical habitat designated that may be affected by the identified
action. 50 C.F.R. § 402.16.
       41.        The ESA specifies that Section 7 consultation must typically be completed within
ninety days after initiation. 16 U .S.C. § 1536(b)(l ); 50 C.F.R. § 402.14(e). The substantive duty
to ensure against jeopardy of listed species remains in effect regardless of the status of the
consultation.
       42.        Non-federal actors are similarly mandated and prohibited from taking listed
species without authorization and review by the designated federal wildlife agency enforcing the
ESA. The ESA Section 9 prohibitions are interpreted as broadly and to be as all encompassing as
necessary so as to achieve the purposes of this Act in insuring that listed endangered species are
not to be threatened by extinction and will be able to recover their populations to a non-
endangered status.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 11 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               11


       43.      The ESA imposes a non-discretionary obligation on state and private actors to
apply for an ESA Section l O incidental take permit if they engage in any activity that will
physically interact or affect a member of an ESA listed endangered species. This is triggered by
the fact that a taking is broadly interpreted by ESA Section 9 to be any level of unintended
physical interaction with a listed endangered species. The ESA supervising federal agency will
first informally review whether or not there is any need for the applicant to seek and be issued an
ITP. If it determines that the activity in question poses a significant threat to take a listed species,
it will order the initiation of a formal ITP process by the applicant.
       44.      It is an incontrovertible fact that VBR required for use by the State Defendants in
the marine fisheries they license repeatedly entangle, kill and injure Right Whales and all other
Endangered Whales. The ESA pursuant to Sections 9 & 10 requires that state governments -
whose licensing activities that reasonably threaten to routinely incidentally take listed species of
wildlife - apply for an incidental take permit before continuing to engage in those activities
from federal wildlife agencies that are tasked to oversee enforcement of the ESA.
             Background on Examples of ESA Listed Endangered Species of Whales
              and Sea Turtles that are Adversely Affected by Commercial Fishing

       45.      Killing VBR Ropes are responsible for virtually all the historical entanglements
of endangered whales and sea turtles by lobster/crab pot gear deployed along the US coastline.
The Court has previously ruled that the State Defendants licensing of lobster pot gear entangles
endangered whales and incidentally takes these listed species in violation of the ESA's Section 9
take prohibitions. Strahan v. Coxe has since been repeatedly cited by federal courts as controlling
precedent. It is being used as controlling precedent by parties in a current federal lawsuit against
the California state-licensed Dungeness Crab pot fishery. This commercial marine fishery also
requires the use of VBR. It is also violating the ESA' s Section 9 by entangling endangered
whales in California state waters.
       46.      It is incontrovertible that the deployment of Killing Ropes in the coastal marine
habitat of whales and sea turtles is on its own a categorical violation of the ESA' s Section 9
prohibitions on the taking of these listed species. Over a hundred thousand Killing Ropes are
annually deployed by fishermen licensed by the State Defendants for months at a time off the
Massachusetts coast. These killing ropes are deployed in the coastal marine habitat of large
whales and sea turtles. Every year, many Endangered Whales and Sea Turtles are routinely
           Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 12 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               12


entangled, killed and/or injured from their encounter with VBR deployed in Massachusetts
waters. Each of the Killing Ropes required to be deployed by the State Defendants' possess a
significant risk to entangle, kill, and otherwise seriously injure large whales and sea turtles on
any day of the year in Massachusetts coastal waters.
         47.    MAX refuses to use VBR in his lobster pot fishing equipment anymore. He is
refusing to use Killing Ropes in order to prevent the entanglement of any Endangered Whale or
Sea Turtle in his deployed lobster pot gear. Upon information and belief, he knows that every
VBR in Massachusetts waters poses a significant risk to entangle and Endangered Whale or Sea
Turtle inhabiting the area on any given day of the year.
         48.    The Right Whale as a species is now effectively EXTINCT. Right Whales no
longer give birth in the numbers required to support the survival of their species. Last year, there
was zero births from all Right Whales. This is a result of female Right Whales being repeatedly
and unrelenting killed and seriously injury by the said Killing Ropes deployed under permit from
the State Defendants. Only an immediate cessation of any further entanglement of Right Whales
in Massachusetts waters will provide any reasonable chance for the Right Whale species
continued survival on the Earth.
         49.    MAX is a conservation scientist petitioning the Court to ruthlessly enforce the
"take prohibitions" imposed by Section 9 the Endangered Species Act against all the Defendants
to stop their killing and injuring any more Endangered Whales and Sea Turtles from their
deployment of killing ropes in Massachusetts coastalwaters. The State Defendant are
categorically violating the ESA's Section 9 take prohibitions by requiring that thousand plus
fishermen that they license to use VBR when they go lobster pot fishing in United States coastal
waters. Endangered Whales and Sea Turtles are year round inhabitants of US coastal waters
under the concurrent jurisdiction of Massachusetts. Endangered Whale species include the
Northern Right Whales and other species of whales FN6. Endangered Sea Turtles species
includes Green Turtles and other species of Sea Turtles. FN7 All of these Endangered Species



6   The Endangered Whales includes: ( 1) The Sei Whale, Balaenoptera borealis; (2) The Northern
    Right Whale, Eubalaena glacialis: (3) The Humpback Whale Megaptera novaeangliae; (4) The
    Fin Whale Balaenoptera physalus: and (5) The Blue Whale, Balaenoptera musculus.
7 The Endangered Sea Turtles include: (I) The Green turtle, Chelonia mydas,; (2) Loggerhead
 turtle, Caretta caretta,; (3) The Olive Ridley turtle, Lepidochelys olivacea; ( 4) The Hawksbill
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 13 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                              13


are recognized as native resident species of Massachusetts. Massachusetts own endangered
species Act ("MESA") prohibits the State Defendants from killing or injuring these endangered
animals by requiring the use of VBR.
       50.      Endangered Whales and Sea Turtles are resident species of the "Urban Sea" that
exists along the northeast coastline of the United States. The Urban Sea consists of the harbors,
bays, and inlets of the peri-urban coastal waters under the concurrent state jurisdiction of Maine,
New Hampshire, Massachusetts and the other New England states and all federal waters out to
the 200-mile ECZ boundary. In the Urban Sea, the Endangered Whales and Sea Turtles are
routine killed, injured and their reproduction impaired by commercial and recreational
anthropogenic activities. These anthropogenic activities include in part commercial fishing,
vessel traffic and harbor operations, chemical pollution, disposal of plastic debris, and noise
pollution ("Anthropogenic Threats").
       51.     The Right Whales viability as a species has been eviscerated by the
Anthropogenic Threats occurring in the Urban Sea of the United States and especially by the
commercial activities licensed and regulated by the Defendants MDMF and its supra agency
MEOEEA ("State Defendants"). The State Defendants are acting in concert with Defendant
Center for Coastal Studies and the other commercial defendants to annually cause the
deployment of veritable "mine fields" constituting thousands of Vertical Buoy Ropes ("Killing
Rope Fields") that act like "fly paper" to entangle and kill and Right Whale, Sea Turtles and
members of other species of whales - especially Humpback Whales - that come to swim
through them. Individual Right Whales are repeatedly entangled by the Defendants licensed
fishing gear in the Killing Fields of lobster/crab pots and gill nets. As a result they are seriously
injured and killed as a result of these entanglements. Additionally, the ability of female Right
Whales to breed is being adversely impaired from the repeated injuries inflicted on them by these
entanglements and the adverse impact of the establishing of Killing Fields off the Massachusetts
coast by the commercial defendants.
        52.    The Right Whale's remaining population is no longer viable. Right Whales
reproduction capability as a species has collapsed under the burden of the Anthropogenic



 turtle, Eretmochelys imbricate; (5) The Kemp's Ridley turtle, Lepidochelys kempii; and (6) The
 Leatherback turtle, Dermochelys coriacea.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 14 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                             14


Threats. Right Whales did not give birth to any young in 2018. Over the last ten years, Right
Whales births have not replaced the Right Whales killed by Anthropogenic Threats and natural
mortality. The Right Whales are effectively extinct unless all VBR Fields are eliminated and pro-
active efforts commenced to increase their annual production of newborn calves.
       53.     The Defendants are now conspiring to commit "Whale Fraud." The Defendants
are maliciously acting in concert to deliberately prevent the enforcement of federal and state
environmental laws at the intensity necessary to protect Right Whales and other endangered
marine wildlife from being routinely killed and otherwise injured by VBR. They want as a
categorical imperative to prevent any environmental laws from being enforced against the
commercial fishing industry. Amazingly the Defendants have adopted a strategic practice to
encourage the extinction of the Right Whale as its resolution to the legal conflict of its VB Rs
killing Endangered Whales and Sea Turtles.
       54.     The fact of the Defendants Whale Fraud is factually supported by the fact that the
State Defendants were found liable by the Court in 1996 for violating the ESA' s Section 9
prohibitions by their killing and injuring Endangered Whale Species through their licensing and
regulating   commercial fishing using VBR Fields. Instead of changing their ways after the
Court's ruling, the Defendants chose to double-down on their illegal activities by use of fraud
and force. They solicited the services of non-profit companies (e.g. the Center for Coastal
Studies in Provincetown MA) to feign ineffective alterations of their illicit activities as reducing
the incidents of Right Whales and Humpback Whales being killed and injured by their
commercial fishing activities on Right Whale survival
       55.     The Northern Right Whale is the world's most critically endangered large whale
species and also one of the world's most endangered mammals. Northern Right Whale's
essential marine habitat is within the 200 mile ECZ of mostly the US but extends northwards into
Canada. They live in the "urban sea" of the United States. Their coastal marine habitat is no
longer marine wilderness from having so hugely been adversely impact from commercial
development of area within I 00 miles inland of the US coast that spills outward to the Ocean.
The Northern Right Whale living along the US coastline is more akin to a moose trying to live
in a suburb of an eastern city like Boston or Concord NH. Not a good situation.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 15 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               15


       56.      Right whales migrate annually from their summer feeding grounds off the
Northeast coast of the United States to their winter breeding grounds off the Southeast coast.
Females typically reach sexually majority at age nine or ten and give birth to a single calf. The
gestation period lasts roughly one year. From 2005 to 2014, the average right whale calving
interval (i.e. the amount of time between the birth of a right whale calf and a subsequent calf
from the same mother) ranged from three to five years. The average right whale calving interval
has increased every year since 2014, to a high of IO years in 2017.
       57.     Right whales have raised patches of roughened skin on their heads, known as
callosities. These callosities are found only on right whales and, like human fingerprints, have
distinctive patterns that enable scientists to individually identify right whales. The callosities are
covered by barnacles and tiny crustaceans known as whale lice.
       58.      Upon information and belief, in recent years the incidents of entanglements in the
Defendants lobster pot gear and gill nets have increased for Endangered Whales and Sea Turtles.
This is because there has been an explosion in the population of Amerikan Lobsters off the US
northeastern coast coincident with an increase in the consumer market for lobster. Now more
commercial fishermen are deploying more commercial fishing gear due to the greater market
demand and the larger lobster population that can meet this demand. It is important to note that
there are more lobsters because their main predator - the Cod fish - was recently wiped out by
overfishing authorized and encouraged by the State Defendants.
       59.     The bottom line is that the Right Whale is now effectively EXTINCT. This is
largely due to its being killed and injured by unlawful takings incidental to the lobster pot and
gill net fisheries licensed and regulated by the State Defendants.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 16 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                              16


                            Plaintiff's Claims Against the Defendants

COUNT I:       Defendants Violation of 16 USC§ 1538(a): The Defendants Violation of the ESA
               Section 9( a) Prohibitions Against the Incidental Taking of Endangered Species of
               Whales and Sea Turtles Occurring as a Direct Result of their Respective
               Individual Commercial Fishing Operations FN8

       60.     The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 59.
       61.     The State Defendants are licensing and regulating all commercial fishing
operation off the Atlantic coastline in waters under the concurrent state jurisdiction of the state of
Massachusetts. These Defendants - require only by regulation and not by statute - that the
Public it licenses to do lobster/crab pot fishing must use Killing Ropes. As stated, Killing Ropes
are responsible for nearly all the entanglements of Endangered Whales and Sea Turtles in fishing
gear licensed and regulated by the State Defendants. The VBR now deployed in Massachusetts
coastal waters under license and regulation by the State Defendants annually and repeatedly
entangle many Endangered Whales and Sea Turtles. These ongoing and routine entanglements
have annually occurred since 1996. This is after the Court first ruled in Strahan v, Coxe that
these said entanglements by the State Defendants were a violation of the ESA Section 9
prohibition against taking ESA listed endangered species of wildlife.
       62.     The State Defendants current regulation requiring that licensed fishermen doing
lobster/crab pot fishing is by itself a repeating violation of the ESA's Section 9 take prohibitions.
       63.     It is a categorical violation of the ESA' s Section 9 take prohibitions for anyone to
deploy VBR and gill nets in marine habitat historically used by Endangered Whales and Sea
Turtles. Only when the deployment can be guaranteed to occur without the presence of
Endangered Whales and Sea Turtles is it possible to construe VBR as not categorically violating
ESA Section 9 take prohibitions. Putting Killing Ropes in habitat occupied by whales is just like



8ESA Section 9(a):II Jt is unlawful for any person subject to the jurisdiction of the United States
to- (A) import any such species into, or export any such species from the United States; (B) take
any such species within the United States or the territorial sea of the United States; (C) take any
such species upon the high seas; (D) possess, sell, deliver, carry, transport, or ship, by any means
whatsoever, any such species taken in violation of subparagraphs (B) and (C); ... or (G) violate
any regulation pertaining to such species or to any threatened species of fish or wildlife listed
pursuant to section 4 of this Act and promulgated by the Secretary pursuant to authority provided
by this Act.
         Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 17 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                               17


pouring cyanide in the water. Since it cannot be removed immediately when an endangered
whale or sea turtle unexpectedly shows up, the deployment cannot be lawfully done in the first
place. This reality is enforced by two incontrovertible facts. If a whale touches a Killing Rope
this results in entanglement. Endangered Whales and Sea Turtles are attracted to and readily
interact with VB.
       64.     These Defendants are all maliciously acting in concert in their unique and
separate capacities to violate the ESA Section 9(a) through the incidental and unlawful taking of
Endangered Species of Whales and Sea Turtles in US coastal waters. Federal courts have
repeatedly held federal agencies liable for violating the ESA's Section prohibitions when their
agency actions expectedly and routinely cause commercial development in ecosystems utilized
by ESA listed species and that results in the unlawful taking of these species in violation of the
ESA Section 9(a) prohibitions. FN9
       65.     The Commercial Defendants MLA etc. and MLA's individual members are
violating the ESA Sections 9 prohibitions by deploying lobster pot gear in US coastal waters that
incidentally entangles Endangered Whales and Sea Turtles in a routine and continuous manner
since 1973. These Killing Ropes are deployed in large numbers over a small area. They literally
form a "minefield" of certain injury for any large whale attempting to swim through them. A
fishermen will deploy 80 Killing Ropes in a small area. Right Whales and Endangered Turtles
are attracted to these Killing Ropes and their attached buoys. In fact all manner of marine
wildlife are attracted to the Killing Ropes and their attached buoys which are basically seen by
marine wildlife as flotsam and jetsam to be used as shelter and play. Many Endangered Sea
Turtles routinely become entangled in Killing Ropes licensed and regulated by the State
defendants and Deployed by the Commercial Defendants.
       66.     The Defendants have never been issue any ESA Section 10 incidental take permit
to authorize any incidental taking by them of Endangered Whales and Sea Turtles in the
commercial fishing gear that they license and regulate to be deployed in US coastal waters under
the concurrent state jurisdiction of Massachusetts ..



9See also F/oridil Kn /)ecr v. Puuli.,on. 522 FJd 11.B ( 11 Cir. 2008) and F!Nid(l Ke,· /)ea v.
Stic!neY. 864 F. Supp. 1222 (Dist. FL J 9lJ4) ( Federal Emer/!ency i\!lanagcrnent \gcncy ,iolate:-,
ESA §* 9 and 7 for its authorizing. regulating. and funding commercial development in habitat of
ESA listed endangered deer species).
           Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 18 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                 18


         67.    The Defendant CCS and its employees are acting in concert with both the State
.and Commercial Defendants to maliciously aid them in unlawfully evading the enforcement of
the ESA's Section 9 taking prohibitions so as to be able to continue using Killing Ropes and
therefore to continue entangling, killing and injuring Endangered Whales and Sea Turtles. The
CCS is employed by the State Defendants and is their official agent. They were hired to
maliciously fabricate evidence and expert opinion to fraudulently deflect Public opinion and the
courts from holding the Defendants liable for the killing and injuring of Endangered Whales and
Sea Turtles in Killing Ropes. For this and more the Defendant CCS is in violation of the ESA
Section 9 prohibitions for taking Endangered Whales and Sea Turtles.
         68.    The Defendants will continue their said ESA Section 9(a) prohibited taking of
Endangered Species of Whales and Sea Turtles into the future unless ordered to stop by the
Court.
COUNT II:       Defendants Violation of 16 USC§ 1538(a): The Defendants Violation of the ESA
                Section 9( a) Prohibitions Against the Adverse Alteration of Designated Critical
                Habitat for the Right Whale.

         69.    The Plaintiff re-alleges his claims of fact and law asserted in paragraphs l - 68.
         70.    The Massachusetts Defendants (i.e. MEOEEA, and the MDMF) are licensing and
regulating commercial fishing operation off the Atlantic coastline in waters under the concurrent
state jurisdiction of the state of Massachusetts. The deployment of VBR/buoy is a categorical
violation of the take prohibitions. Its just like pouring cyanide in the water. Its accepted that if a
whale touches it will become entangled as a matter of physical law. FNlO
         71.    The Defendants will continue their said ESA Section 9(a) prohibited taking and
unlawful alteration of the listed designated critical habitat of the Right Whale.




10 See Strahan v. Coxe, <)Y) F. Supp. 963 (Dist. Mass. 1996) and 127 1-. 3d 155 ( I st Circuit. 1997)
  (Massachusetts marine fishing agency liable under ESA Section 9(a) for unlawful taking of ESA
  listed species of endangered whales by entanglements of endangered whales in fishing gear
  licensed and regulated this agency). See also Florid(/ Kc\· /)cer v. Puu/i,1,11. 522 f· .3d 11 _:\J ( 11
  Cir. 2008) and Floridu Kc\" /)ea i·. S1iclmc\. 8(A f·. Supp. 1222 (Dist. FL l'N41 (Fl'deral
  Emergency \1anagernent Agency violates ESA ~~ tJ and 7 for its authoriLing. regulating. and
  funding commercial development in habitat of ES.-\ listed endangered tkcr species;).
              Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 19 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                                              19


COUNT III:          Defendants Violation of 42 USC§ 1983): The Defendants Violation of the Civil
                    Rights Act: The Retaliation Against Me for Petitioning the Courts by Refusing me
                    Access to Public Information, Gagging State Employees for Talking to Me, and
                    Refusing to Accept My Petitions for Regulatory Reform.

           72.      The P~aintiff re-alleges his claims of fact and law asserted in paragraphs I - 71.
           73.      The State Defendants and Defendant CCS as a state actor are violating the
Plaintiff's First Amendment protected right to petition the Court and Free Speech. These
Defendants have intimidated and coerced state employees from talking and otherwise
communicating with the Plain'tiff on any issue. They have deliberately and maliciously denied
the Plaintiff access to Public records in order to deter him from being able to petition the Court
and prosecute them and others who have violated the provisions of the ESA.


                         The Plaintiff's Supplemental Claims Against the Defend

COUNT III:          Defendants Sawyer, MLA and CCS are Public Nuisances and Have Caused
                    Millions of Dollars of Injury to the Plaintiff Apart from How They Injured Other
                    Members of the Public. FNl 1

           73.      The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 71 .
           74.      The said Defendants have for decades conducted themselves to deliberately and
negligently injure the interests of the Plaintiff in his enjoyment and efforts to continue the
survival of the Northern Right Whale. It will take millions of dollars for the Plaintiff to
accomplish the return the Right Whale to the biological status that it would have if it were not
repeatedly killed, injured and entangled by the actions of the Defendants. These Defendant have
conducted himself as a Public nuisance.




11   See S11f/irn11 1. ( hie/ Ju,1icc (/!r Ad111i11. & Mg1111. /II the /1ial ( 1 iHL ~i--+~ \Ja,s. ,1\ 3+ y; 8:
                                                                                     1



     />funned Parc1lllzno,l lfut;ue o/ :\,1(/\,., Inc. 1. ( l/H'l'Ufion /<.t'\t ue. 40() \la-,, ~()I. -:'()"':' ( 1990)
     ( valid case lor public nuisance where the defendant had intcrkred ,vi1h the n~hl, of the plailltilr,;
     patients to ohtni11 ,1hmt1onJ.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 20 of 21
4 April 2019 Complaint: Strahan v. Mass. EOE&EA, et al. (D. Mass 2019)                           20

                                       PRAYER FOR RELIEF

I.     For a Declaratory Judgment that the State Defendants are violating the ESA' s Section
       9(a) prohibitions by incidentally taking members of Endangered Species of Whales and
       Sea Turtles off the US coast pursuant to their respective licensing and regulating
       commercial fishing operations in United States coastal waters under the concurrent state
       jurisdiction of Massachusetts.

II.    For a Declaratory Judgment that the Defendants are violating the ESA's Section 9(a)
       prohibitions by incidentally taking members of Endangered Species of Whales and Sea
       Turtles off the US coast pursuant to their respective commercial fishing operations owing
       to their use of Vertical Buoy Ropes in lobster pot fishing gear and in Gill nets.

III.   For an order, enjoining the MLA Defendants from engaging in further Lobster Pot and
       Gill Net commercial fisheries operations that could result in the entanglement of any
       Endangered Whale and Sea Turtle and enjoining the Government Defendants from
       licensing said commercial fisheries operations unless they can scientifically demonstrate
       that these acts will not result in the killing and/or injuring of individuals of said
       endangered species.

IV.    For an order, forcing the State Defendants to fully and adequately comply with their
       mandatory and non-discretionary duties imposed on them by ESA Section 9 in regards to
       any possible adverse impact on Endangered Whales and Sea Turtles from their licensing
       and regulating in concert the deployment of VBR used in Pot Gear and Gill Nets in US
       coastal waters, and over any adopted policy and practice for enforcing the ESA Section 9
       prohibitions against individuals incidentally taking Endangered Whales and Sea Turtles
       from entanglement in their fishing gear.

V.     For an award of 1,000,000 in compensatory relief from Defendants Sawyer, MLA and
       CCS.

VI.    For an award of $1,000,000 in punitive damages from Defendants Sawyer, MLA and
       ccs.
V.     For an award of the Plaintiff's direct costs of his prosecution against the Defendants.

VI.     For any further relief that the Court deems appropriate.
          Case 1:19-cv-10639-IT Document 1 Filed 04/04/19 Page 21 of 21
4 April 2019 Complaint.   rahan v. Mass. EOE&EA, et al. (D. Mass 2019)                          21


BY:


        RicH     Maximus Strahan
       POB 82
       Peterborough NH 03458
       esistoo@'yahoo.com
       617-817-4402

       Pro Se and Proud!

                              VERIFICATION OF THE COMPLAINT

I Richard aximus Strahan verify under the pains and penalties of perjury that all the facts alleged
in the abo~e omplaint are known to     best of my ability to be true. Signed under the pains and
penalties of pe · ry this 26'" d March in the year 2018.
